Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election without traverse of Invention I (Claims 1-15), Species G (Figs. 24A-28B) in the reply filed on 11/22/2021 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/201.
	Claims 16-33 are cancelled by Application in reply filed 11/22/2021 as being drawn to non-elected inventions.
2)	Claims 1-13 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 09/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/22/2021 is fully withdrawn.  Claims 14-15, directed to a separate species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
3)	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
of Allowability. 

EXAMINER’S AMENDMENT
4)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Leung (Reg. No. 67243) on 1/27/2022.
The application has been amended as follows: 
Claim 1, line 18, “the an exterior” is amended to “an exterior”
Claim 2, line 2, “including” is amended to “including:”
Claim 2, line 3, “a larger opening” is amended to “a first opening”
Claim 2, line 6, “defining a smaller opening” is amended to “define a second opening,
wherein the first opening is larger than the second opening,”
Claim 2, lines 7-8, “a needle assembly” is amended to “the needle assembly”
Claim 2, line 9, “the smaller opening” is amended to “the second opening”
Claim 7, line 1, “the larger opening” is amended to “the first opening”
Claim 8, line 1, “the smaller opening” is amended to “the second opening”
Claim 8, line 2, “the larger opening” is amended to “the first opening”
Claim 14, line 3, “a smaller opening” is amended to “a first opening”
Claim 14, line 4, “a larger opening” is amended to “a second opening, wherein the second opening is larger than the first opening”
Claim 14, line 8, “smaller and larger openings” is amended to “first and second openings”
Claim 14, line 9, “the larger opening” is amended to “the second opening”
Claim 14, lines 9-10, “a needle assembly” is amended to “the needle assembly”
Claim 14, line 11, “the smaller opening” is amended to “the first opening”
Claim 14, line 12, “the latching tabs” is amended to “the first and second latching tabs”
5)	The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Figs. 1A-5C must be marked as prior art

6)	The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections



If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Allowable Subject Matter
6)	Claims 1-15 are allowed.
REASONS FOR ALLOWANCE
7)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the closest prior art of record is WIPO 9103269 to Townsend. While Townsend teaches a syringe assembly (as shown in Fig. 10), comprising: 
	a syringe body (Fig. 1; 1) having a syringe interior, a longitudinal axis, proximal and distal ends, and a needle attachment interface disposed at the distal end thereof;
	a needle assembly (Fig. 10; 30) having proximal and distal ends;
	a gasket (Fig. 10; 41) configured to be compressed to provide a liquid-tight seal around an outer diameter of the needle assembly and the distal end of the syringe body [Page 8, lines 25-32] (as shown in Fig. 11);
	a needle latch assembly (Fig. 10; 36/37), comprising:
		first and second latching tabs (as shown in Fig. 12) configured to retain the needle assembly in a close state and to be plastically deformed to an open state to release the needle assembly [Page 9, lines 11-18];

	a needle hub (internal to 1) having a plurality of interior surfaces configured to retain the needle latch assembly, and the gasket, in a sealed configuration to prevent liquid from leaking to an exterior of the needle hub during injection using the syringe assembly (implicit for the function of the device),
	wherein the needle assembly is configured to be retracted into the syringe body after injection using the syringe assembly (as shown in Fig. 13);
	Townsend fails to teach wherein the device comprises a retaining clip having retention barbs; wherein the needle latch assembly comprises the backstop; and wherein the first and second latching tabs are spaced apart from the gasket such that neither of the first and second latching tabs contact the gasket during compression of the gasket. 
The combined structure of the needle latch assembly comprising the backstop, wherein the first and second latching tabs are spaced apart from the gasket such that neither the first and second latching tabs contact the gasket during compression of the gasket imparts a novel and non-obvious function of the claimed invention; namely, to maintain a liquid-tight seal while ensuring that the needle assembly cannot move until the latching tabs are deformed - as noted by Applicant in Paragraph [0017] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783